Citation Nr: 1611378	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-05 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for staph infection residuals as a result of Department of Veterans Affairs (VA) medical treatment, including heart surgery in January 1996.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to April 1970 and from November 1974 to March 1978.

This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a March 2011 rating decision of the Sioux Falls, South Dakota VA Regional Office (RO).

A hearing was held before the undersigned in June 2013.  A transcript of the hearing is of record.  

In a December 2014 decision, the Board denied the Veteran's claim.  The Veteran appealed that decision to the Court.  In January 2016, the Court issued an order that vacated the December 2014 Board decision and remanded the matter for readjudication consistent with the instructions outlined in the January 2016 Joint Motion by the parties.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In a January 2016 Joint Motion, the parties determined that the Board's December 2014 decision did not provide an adequate statement of reasons or bases to support its finding that VA satisfied its duty to assist, because it did not reconcile a medical examination report that appeared inconsistent with the evidence of record.  Specifically, the Joint Motion noted that while the September 2014 VA opinion relied on by the Board concluded that the Veteran had not had a staph infection since the date of his application for VA benefits, it also explained that staph usually manifests itself with purulent drainage, and the formation of abscesses.  The parties found the examiner's conclusion the Veteran did not have a staph infection to be inconsistent with his explanation of how staph infection manifests, because there is evidence of record reflecting complaints from the Veteran of having weeping sores and oozing and crusting lesions on his body.  

In order to ensure compliance with the requirements of the Joint Motion, the Board is remanding the case to obtain an addendum opinion that specifically discusses the evidence cited by the Joint Motion.

Additionally, the record reflects the Veteran obtains ongoing VA treatment at the Sioux Falls VA Medical Center (VAMC).  The most recent VA treatment records from this facility that have been associated with the Veteran's claims file are from March 2014.  Thus, the record should be updated to include all VA treatment records from March 2014 to the present.

Furthermore, since the Veteran has previously received private treatment related to his claimed disability, he should be contacted and asked to identify whether he has received any recent relevant private treatment.  The AOJ should then obtain records from any identified providers.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting recent treatment for a staph infection or residuals of a staph infection.  

2.  Obtain the Veteran's VA treatment records from the Sioux Falls VAMC from March 2014 to the present.
3.  Return the Veteran's claims file to the physician who provided the September 2014 addendum opinion for review and a supplemental addendum opinion or to a qualified medical professional, if that physician is unavailable. 

If the reviewing clinician determines that another examination is necessary, one should be scheduled.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

The reviewing clinician is requested to specifically address the following:

(a)  At any time since filing his claim in October 2010, has the Veteran had a staph infection or residuals of a staph infection?  

In answering this question, the reviewing clinician must specifically address the following evidence: a January 2011 VA Form 21-4138, Statement in Support of Claim, where the Veteran reported that he periodically suffered from "w[ee]ping sores" on his body; a February 2012 Sioux Falls VAMC telephone note reflecting the Veteran's concern that his "lower leg lesion . . . had become increasingly erythematous, 'weepy' and uncomfortable"; a February 2012 Sioux Falls VAMC record documenting that the Veteran had been experiencing "crusty, oozing lower arm bilateral lesions for approximately one year" and that upon examination he had a lesion on his right arm measuring one centimeter that was "oozing"; a March 2012 Sioux Falls VAMC telephone note whereby the Veteran reported that he had been experiencing "increase[d] pain, red rash [and] blisters with [a] small amount of colored drainage" in his left lower leg; and an April 2012 Sioux Falls VAMC infectious disease note whereby the treatment provider concluded that in 2008 the Veteran had experienced "oozing and crusting of the pre-tibial area." 

(b)  If the answer to "(a)" is yes, then is the Veteran's current staph infection or residuals of a staph infection an additional disability due to medical treatment provided by the VA, including his January 1996 heart surgery?  

The reviewing clinician should consider VA records from February 1996 documenting the Veteran's surgical debridement due to development of a staph infection at the incision site of his January 1996 coronary artery bypass graft; June 1996 Lakeview Medical Center records finding the Veteran's wound infection improving on Dicloxacillin and with open packing; July 1996 Sioux Falls VAMC treatment of the Veteran with IV antibiotics and Hickman catheter due to infection of his sternum status-post coronary artery bypass graft; August 1996 Sioux Falls VAMC treatment records noting the Veteran is undergoing a four-week regimen of antibiotic treatment; October 1996 Indianhead Center notes that the Veteran is on long-term antibiotics secondary to staph mediastinitis and mediastinal abscess following open heart surgery; October 2004 Sioux Valley Hospital treatment records with an assessment of methicillin-resistant Staphylococcus aureus colonization; a May 2012 letter from the Infectious Disease Specialists, finding the Veteran has colonization with staphylococcus aurous of his calf with recurrent episodes of cellulitis of the left calf that was treated frequently with antibiotics but currently shows no signs or symptoms suggestive of an active infectious process; and June 2012 Sioux Falls VAMC documentation of the Veteran's prior severe staph infection of chest wound and left leg infection after coronary artery bypass graft, treated with prolonged antibiotics, and current chronic staph cellulitis of the left leg with recent Minocycline prescription.

(c)  For each diagnosed additional disability, was the proximate cause either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event which was not reasonably foreseeable?  Did VA exercise the degree of care that would be expected of a reasonable health care provider?

A rationale for all requested opinions shall be provided.  If the reviewing clinician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




